DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3, 6-11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2009/0282090 A1), hereinafter “Hamilton”, and in view of Willis et al. (US 2017/0070464 A1), hereinafter “Willis”. 

As per claim 1, Hamilton teaches a method comprising:
“retrieving, at a server of a management platform service, a source database replication configuration profile that is used to determine one or more databases of a plurality of target databases to store selected tenant data of a source database to be replicated” at [0017]-[0023] and Fig. 2;
(Hamilton teaches the Data Dispatch Server (DDS) 23 (i.e.., “the server of the management platform service”) receives a set of data 40, 42, 44 from the sources databases and calculates the size of data, gather usage and requirement of the incoming data (i.e., “configuration profile”) to be moved and determines the best candidate for the destination databases 46, 48, and 50)
“retrieving, at the server of the management platform service from each the plurality of target databases, a target database replication configuration profile” at [0033], [0037]-[0038];
(Hamilton teaches the DDS 23 monitors the destination databases (i.e., “target databases”) for parameters such as power consumption, space restriction, data usage and requirements, 
“transforming, at the server of the management platform service, the retrieved target database replication configuration profiles to persist in a management platform database that is communicatively coupled to the server of the platform management service” at [0037]-[0038];
(Hamilton teaches the parameters associated with the candidate for the destination database are transformed into a row/column format and stored in the Destination Databases Table 1)
“transforming, at the server of the management platform service, the selected tenant data  
(Hamilton teaches the DDS 32 receives a set of data 40, 42, 44 from the sources databases and stores the received data in a temporary storage 38. The DDS 32 may fragment (i.e., “transform”) the data and send a portion to the most energy efficient database and send the rest to the next most energy efficient database)  
“comparing, at the server of the management platform service, the retrieved source database replication configuration profile and the target database replication configuration profiles to determine which target database are useable to replicate the transformed selected tenant data to” at  [0032]-[0034] and Fig. 3;
(Hamilton teaches the DDS 32 evaluates the incoming data and consider all the candidate destination databases to determine 
“classifying, at the server of the management platform service, the target database replication configuration profiles based on results of the comparison of the source database replication configuration profile and the target database replication configuration profiles” at [0032]-[0034] and Fig. 3;
(Hamilton teaches the DDS 32 evaluates the incoming data and consider all the candidates from the list. The DDS 32 determine whether the candidate has available space. If there is not enough available space to migrate data to the selected candidate database, this candidate is removed from the list)
generating, at the server of the management platform service, a list of one or more target databases of the plurality of target databases for the transformed selected tenant data of the source database to be replicated to based on the classification of the target database replication configuration profiles” at [0032]-[0035] and Fig. 3;
(Hamilton teaches once the candidate destination has been selected, DDS 32 creates an index to the destination location and then writes the data to the selected destination)
	Hamilton does not explicitly teach “remove database specific parameters before replicating the selected tenant data” as claimed. However, Willis teaches method or automatically applying data loss prevention rules during migration including the steps of removing database specific parameter before replicating the selected tenant data at [0017]. Particularly, Willis teaches the steps of scanning emails obtains from a source system to identify whether the emails contain social security numbers, and if so, 
 
As per claim 3, Hamilton and Willis teach the method of claim 1 discussed above. Hamilton also teaches: wherein “the retrieving the target database replication configuration profiles comprises: deploying, at the server of the management platform service, a replication agent to retrieve the target database replication configuration profile for each of the plurality of target database” at [0028]-[0038].

As per claim 6, Hamilton and Willis teach the method of claim 1 discussed above. Hamilton also teaches: “transmitting, at the server of the management platform service, the generated list of one or more target databases of the plurality of target databases for the transformed selected tenant data to be replicated to” at [0027]-[0034].

As per claim 7, Hamilton and Willis teach the method of claim 1 discussed above. Hamilton also teaches: “automatically selecting, at the server of the management platform service, a first-listed target database in the generated list of the one or more databases to be used for the replication of the transformed selected tenant data; and replicating, at the server of the management platform service, the transformed selected tenant data from the source database to the selected first-listed target database” at [0027]-[0028], [0035].
As per claim 8, Hamilton and Willis teach the method of claim 1 discussed above. Hamilton also teaches: “receiving, at the server of the management platform service, a selection of a target database from the generated list of the one or more databases to be used for the replication of the transformed selected tenant data; and replicating, at the server of the management platform service, the transformed selected tenant data from the source database to the selected target database” at [0027]-[0028], [0035].

As per claim 9, Hamilton and Willis teach the method of claim 1 discussed above. Hamilton also teaches: wherein “the source database replication configuration profile includes at least one from group consisting of: database name, database vendor, server cloud provider, server cloud vendor, number of idle connections, number of currently available connections, number of connections released, storage allocation amount, storage type, archived logs, transactional logs, page size, read IOPs (input/output operations per second), write IOPs, projected time for completion of replication, data size of the tenant data to be replicated, total row count of the tenant data to be replicated, and total table count of the tenant data to be replicated” at [0017]-[0023].

As per claim 10, Hamilton and Willis teach the method of claim 1 discussed above. Hamilton also teaches: wherein “the target database replication configuration includes at least one from the group consisting of: number of total available connections, number of idle connections, connection timeout time, projected storage 

Claims 11, 13, 16-20 recites similar limitations as in claims 1, 3, 6-10 and are therefore rejected by the same reasons.


Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton and Willis as applied to claims 1, 3, 6-11, 13, 16-20 above, and further in view of Chen et al. (US 2014/0324774 A1), hereinafter “Chen” .
As per claim 2, 12. 
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton and Willis as applied to claims 1, 3, 6-11, 13, 16-20 above, and further in view of Bejjam et al. (US 2020/0285984 A1), hereinafter “Bejjam”. 

As per claims 4, 14, Hamilton and Willis teach the method of claim 1 discussed above. Hamilton does not teach “the retrieving of the target database replication configuration profiles from each of the plurality of target databases further comprises: cleaning any missing values of the target database replication profiles by providing a value for the missing value or removing the missing value; and persisting the cleaned target database replication configuration profiles in the management platform database”. However, Bejjam teaches a method for data cleaning comprising filling missing values and removing empty data at [0037]. Thus, it would have been obvious to one of ordinary skill in the art to combine Bejjam with Hamilton’s teaching in order to improve the accuracy of the data model because “cleaner the data, better the performance of analytical model”, as suggested by Bejjam at [0037].




Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are moot in view of new ground of rejections.

Conclusion

 Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 17, 2021